             Case 2:20-cv-02675-PBT Document 5 Filed 08/18/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MAJOR GEORGE TILLERY,                         :
    Petitioner,                               :
                                              :
                       v.                     :      CIVIL ACTION NO. 20-CV-2675
                                              :
KENNETH EASON, et al.,                        :
    Respondents.                              :

                                             ORDER

        AND NOW this 18th day of August, 2020, having received the filing fee of $5, it is

ORDERED that:

        1.      The above captioned case is REFERRED to the Honorable Linda K. Caracappa,

United States Magistrate Judge, for a Report and Recommendation;

        2.      Pursuant to Local Civil Rule 72.1.IV(c), all issues and evidence shall be presented

to the United States Magistrate Judge, and that new issues and evidence shall not be raised after

the filing of the Report and Recommendation if they could have been presented to the United

States Magistrate Judge; and

        3.      The Clerk of Court shall provide the Philadelphia County District Attorney's

Office and the Pennsylvania Office of Attorney General - Criminal Law Division with a copy of

the petition.



                                              BY THE COURT:

                                              /s/Petrese B. Tucker
                                              ______________________________
                                              PETRESE B. TUCKER, J.
